DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Election/Restrictions
Applicant's election of method group (II), without traverse, in the reply filed on 12/18/2020 is acknowledged. The election encompassed claims 2-12 and 14-21 (see Remarks: page 9-10).

Status of Claims
Accordingly, method claims 2-4, 7, 8, 10-12 and 14-21 are presented for examination on the merits for patentability as they read upon the elected subject matter and the composition claims 1 and 13 directed to non-elected invention is withdrawn.

Claim Objections
Claim 11 is objected to because of the following informalities: the limitation “hydrofluroolefin” in line 2 should read “hydrofluoroolefin”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 7, 8, 10-12 and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  While the specification disclosed a wide range of delta final to initial of between 100 gf and 600 gf, the specification does not appear to provide adequate support for the limitation “wherein the user’s hair comprises a delta final to initial of about 100 gf to about 350 gf” recited in claim 21 in lines 19-20.  Specifically, delta final to initial of about “350 gf” is not found anywhere in the present specification.    


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7, 8, 10-12 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the composition comprises…the cationic synthetic polymer”.  This limitation is confusing because claim 21 recited a cationic guar polymer.  Further clarification is requested.
Claims 10-12 recites the limitation “the foaming agent” or “the foam” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 21 does not require a foaming agent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-4, 7, 8, 10-12 and 14-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. US 2016/0310370 A1.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Zhao teaches a hair care composition comprising: greater than about 20% by weight of a detersive surfactant; from about 1% to about 15% of one or more co-surfactants selected from the group consisting of amphoteric, zwitterionic, nonionic and mixtures thereof; from about 0.05% to about 1% by weight of one or more cationic polymers with a weight average molecular weight of less than about 1,000,000 g/mol; wherein the hair care composition has a viscosity of from about 1 centipoise to about 3,000 centipoise.  See paragraphs 0006 and 0026-0027.  Cationic polymer including cationic guar polymer, quaternary ammonium polymer, or mixture thereof is found in paragraphs 0068-0071.  Quaternary ammonium polymer such as polyquaternium-6 is found in claim 19.  Composition further comprises propellent (foaming agent) such as HFO is found in paragraph 0152 and Table 4.  Composition in aerosol foam dispenser is found in paragraphs 0151 and 0175.  Method for applying the hair care composition is found in paragraph 0186.
Zhao does not expressly teach the claimed properties of the hair care composition, namely, the final rinse friction and the delta final to initial values.  However, because Zhao teaches the haircare composition that is the same as the claimed composition, therefore, the properties are expected to be the same.  See in re Spada.  Products of identical chemical composition cannot have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.”     

Claims 2-4, 7, 8, 10-12 and 14-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. US 2016/0310393 A1.
Chang teaches a haircare composition comprising from about 14% to about 40% detersive surfactant.  See paragraphs 0033-0044.  The haircare composition further comprises from about 0.05% to 1% cationic guar polymer.  See paragraphs 0062-0066.  The haircare composition having the claimed liquid phase viscosity is found in paragraph 0149.  The haircare composition in an aerosol foam dispenser comprising a propellant is found in paragraphs 0166-0168 and 0198-0201.  Haircare composition further comprises from about 0.01% to 10% conditioning agent is found in paragraphs 0181-0189.  Example 10 discloses a composition comprising cationic guar polymer and polyquaternium-10 in the claimed amount.  
Chang does not expressly teach the claimed properties of the hair care composition, namely, the final rinse friction and the delta final to initial values.  However, because Chang teaches the haircare composition that is the same as the claimed composition, therefore, the properties are expected to be the same.  See in re Spada.  Products of identical chemical composition cannot have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.”     


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7, 8, 10-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brautigam et al. US 2005/0152863, in view of Chang et al. 2016/0310393 A1
Brautigam teaches a rinse off haircare composition comprising applying the haircare composition directly to the scalp and then rinsing off the composition.  See abstract; paragraphs 0019-0021, 0121 and claim 16.  The haircare composition comprising 5-40% surfactant, and 0.01-7.5% of at least one cationic polymers.  See paragraphs 0021, 0066 and 0072.  Cationic polymers include guar polymer and polyquaternium polymer such as polyquaternium-6.  Brautigam further teaches cationic polymer can be used alone or in combination with each other.  See paragraph 0071.
While Brautigam teaches a composition comprising cationic wheat protein hydrolysate and polyquaternium-6, Brautigam does not teach a composition comprising polyquaternium-6 and guar polymer.  However, such use of combination in a haircare composition is known in the art.  See for example the teachings in Chang.  Example 10 in the Chang reference discloses a composition comprising cationic guar polymer and polyquaternium-10 in the claimed amount.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to by routine experimentation combine polyquaternium-6 and guar polymer with the expectation of at least similar result.  This is because Change teaches combining polyquaternium polymer and guar polymer to obtain a superior haircare composition is known in the art, and this is because Brautigam teaches the desirability to combine polyquaternium-6 polymer with any cationic polymer to obtain a superior haircare composition useful in cosmetic art.
Response to Arguments
Applicant’s arguments filed 03/07/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615